Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-9 and 12-25 are currently active in the application with claims 1, 12, 15, 16 and 22 being amended, claims 10 and 11 being cancelled and claim 25 being added by the Applicant.
Response to Amendment
	Applicant’s amendment dated October 05, 2021 has been carefully considered but was not found to overcome all the rejections over the prior art and resulted in a new grounds of rejection as detailed below.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The apparatus of claim 1 is essentially identical to claim 12 other than claim 12 to being a method as claim 1 is also to exposing the apparatus to cyclic oxidative and reducing atmosphere.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (WO2017/009538) hereafter Faure, refer to US 2018/0200690 as the English language equivalent and further in view of Figueroa et al. (US 2002/0012624 hereafter Figueroa and Estes et al. (USP 4,083,799) hereafter Estes.
Considering Claims 1 and 25, Faure teaches a metal monolith produced by additive manufacturing [0056] and [0076] constructed of Inconel [0027] and [0078], identified in paragraph [0034] of the published application and known by the ordinary skilled artisan as having a melting point above 1200°C.  Faure also discloses that the 
Melting Point of Metals & Alloys
Metal
Melting Point

(oC)
(oF)
Hastelloy C
1320 – 1350
2410 – 2460
Inconel
1390 – 1425
2540 – 2600
Incoloy
1390 – 1425
2540 – 2600


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the Inconel monolith of Faure would have a melting point above 1200°C.
Estes discloses a mesh of Inconel 600 metal which is rolled into a cylindrical and is catalyst coated (Col. 4, ln 6-17) which is known by the ordinary skilled artisan as a monolith as it is not made of individual particles.  Estes further discloses that the catalyst structure must be activated at elevated temperatures and in contact with an oxygen-containing gas such as air which is known by the ordinary skilled artisan to contain oxygen and nitrogen.  After which the catalyst is contacted with a hydrocarbon such as a non-aromatic hydrocarbon, butanes, paraffinic hydrocarbons.  If the catalyst is not fully activated, the catalyst may be first contacted without steam before the reintroduction of the hydrocarbon and steam (Col. 1, ln 57 to Col. 2, ln 6 and Col. 4, ln 18-49).  
Figueroa discloses a process for producing a bulk nickel monolith catalyst for producing CO and H2 [0003] wherein the monolith is contacted with reducing and oxidative atmospheres at a temperature of from 1000° to 1300°C [0032] to [0036].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalytic structure of Faure would be activated prior to the production of syngas as taught by Estes at a temperature ranging from 1000° to 1300°C as taught by Figueroa.  It would also be obvious to the ordinary skilled artisan that if the monolith is not fully activated then the process would be repeated as suggested by Estes until adequately activated (see MPEP 2144.04(VI)(B).  Although the MPEP as cited is to duplication of parts, the concept is the same.  Estes teaches that the monolith needs to be activated and the ordinary skilled artisan would be motivated to repeat the activation until a desired result is attained.
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  The ordinary skilled artisan would recognize that Inconel is capable of operating in the instant temperature range.  The cycling and temperature are to a manner of operating which do not differentiate the instant invention from the prior art.
Considering Claim 2, the significance of Faure as applied to claim 1 is explained above.

Considering Claim 5, the significance of Faure as applied to claim 1 is explained above.
Faure discloses that the monolith is coated with a catalyst [0091]
Considering Claims 8 and 9, the significance of Faure as applied to claim 1 is explained above.
Faure discloses that Inconel possesses nickel [0079] a Group 10 element and also discloses the use of noble alloys [0071].
Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (WO2017/009538) hereafter Faure, refer to US 2018/0200690 as the English language equivalent as applied to claim 1 and further in view of Coupland (US 2013/0230721).
	Considering Claims 3 and 4, the significance of Faure as applied to claim 1 is explained above.
	Faure discloses a plurality of cells from which channels extend as discussed above.  Faure also discloses that the method of manufacture employed to form the monolith may be employed to form shapes that are inconceivable using traditional methods [0074] to [0076] and [0092].  The structures as explicitly taught by Faure disclose void spaces (Fig. 1 and 4) however Faure does not discuss non-linear pathways.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the manufacturing process of Faure to form complex shaped monoliths as taught by Coupland.
	Considering Claim 6, the significance of Faure as applied to claims 1 and 5 is explained above.
Faure discloses the use of a catalyst coating on the monolith as explained above but does not disclose that the catalyst could be a zeolite.
Coupland discloses a monolithic catalyst support structure manufactured by additive engineering [0002 and 0025] wherein the catalyst may be a metal, metal compound or a zeolite [0035], [0039] and [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a zeolite as the catalyst of Faure as taught by Coupland who teaches that such a structure is suitable for any catalytic process [0050].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (WO2017/009538) hereafter Faure, refer to US 2018/0200690 as the English language equivalent as applied to claim 1 and further in view of Groeneveld et al (WO 2018/099956) hereafter Groeneveld, refer to US2019/0381491.
Considering Claim 7, the significance of Faure as applied to claims 1 and 5 are explained above.

Groeneveld discloses coating a catalyst onto a monolith support [0001] wherein the catalyst comprises nickel having a particle size of less than 100 nm [0051] and therefore are considered nanoparticles by the ordinary skilled artisan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize catalyst nanoparticles to coat the monolith of Faure with the nanoparticles as taught by Groeneveld.
Claim 12-17, 19 and 20 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (WO2017/009538) hereafter Faure, refer to US 2018/0200690 as the English language equivalent and further in view of Estes et al. (USP 4,083,799) hereafter Estes and Figueroa et al. (US 2002/0012624) hereafter Figueroa.
Considering Claims 12-17 and 19 - 22, Faure teaches a metal monolith produced by additive manufacturing [0056] and [0076] constructed of Inconel [0027] and [0078], identified in paragraph [0034] of the published application and known by the ordinary skilled artisan as having a melting point above 1200°C.  Faure also discloses that the system must operate above 600°C [0017] and that the monolith possesses channels [0080] having a circular cross-section extending from cells (Fig. 4).
Melting Point of Metals & Alloys
Metal
Melting Point

(oC)
(oF)
Hastelloy C
1320 – 1350
2410 – 2460
Inconel
1390 – 1425
2540 – 2600
Incoloy
1390 – 1425
2540 – 2600



Faure further teaches the use of the metal monolith to produce syngas (Claim 17) however does not teach subjecting the metal monolith at temperature by exposing it to a cyclic oxidative and reducing environment to active the metal monolith utilizing an oxidative environment of oxygen and nitrogen and a reducing environment utilizing hydrocarbons such as butane.
Estes discloses a mesh of Inconel 600 metal which is rolled into a cylindrical and is catalyst coated (Col. 4, ln 6-17) which is known by the ordinary skilled artisan as a monolith as it is not made of individual particles.  Estes further discloses that the catalyst structure must be activated at elevated temperatures and in contact with an oxygen-containing gas such as air which is known by the ordinary skilled artisan to contain oxygen and nitrogen.  After which the catalyst is contacted with a hydrocarbon such as a non-aromatic hydrocarbon, butanes, paraffinic hydrocarbons.  If the catalyst is not fully activated, the catalyst may be first contacted without steam before the reintroduction of the hydrocarbon and steam (Col. 1, ln 57 to Col. 2, ln 6 and Col. 4, ln 18-49).  
Figueroa discloses a process for producing a bulk nickel monolith catalyst for producing CO and H2 [0003] wherein the monolith is contacted with reducing and oxidative atmospheres at a temperature of from 1000° to 1300°C [0032] to [0036].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalytic structure of Faure 
Considering Claims 15 and 16, the significance of Faure and Estes as applied to claim 12 is explained above.
The significance of Faure is discussed above.
Estes discloses the need to activate a monolith catalyst as discussed above.  Estes further discloses that if the catalyst is not completely or satisfactorily activated that the activation cycle can be repeated to achieve sufficient activity (Col. 4, ln 32-40) making the number of cycles a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to repeat the number of cycles to sufficiently activate the metal monolith wherein the number of cycles would be determined through routine experimentation.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (WO2017/009538) hereafter Faure, refer to US 2018/0200690 as the English language equivalent in view of Estes et al. (USP 4,083,799) hereafter Estes as applied to claim 12 and further in view of Bharadwaj et al. (USP 6,166,283) hereafter Bharadwaj.
Considering Claim 18, the significance of Faure and Estes as applied to claim 12 is explained above.
Faure discloses and Estes disclose catalytic monoliths for syngas production with Estes disclosing the use of paraffinic hydrocarbons as discussed above but do not disclose the use of a reducing environment comprising CO2 and hydrocarbons.
Bharadwaj discloses the use of a catalytic autothermal oxidation processes of paraffinic hydrocarbons with oxygen (Col. 1, ln 14-20 and Col. 2, ln 58-64) wherein the catalyst is loaded onto a metal monolith and activated/reactivated in-situ (Col. 3, ln 5-48) wherein a diluent such as carbon dioxide may be included in the paraffinic hydrocarbon feed stream (Col. 7, ln 36-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize carbon dioxide in addition to the hydrocarbon in the process of Faure for activating the monolith catalyst of Faure as taught by Estes.  The ordinary skilled artisan would be motivated to do so to activate/reactivate the monolithic catalyst of Faure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 8, 9, 12-21, 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,253,845 (USP) in view of in view of Faure et al. (WO 2017/009538) hereafter Faure. 
USP contains all the limitations of the instant application with the exception of the melting point of the monolithic support.  Faure teaches that the monolithic support operates at a temperature of above 600°C [0017].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the metal monolithic support would have to have a melting point above the operating temperature of the process in which the support was being utilized to avoid melting.
Response to Arguments
Applicant's arguments filed October 05, 2021 have been fully considered but they are not persuasive.
Applicant argues beginning on page 6 that the cited art does not disclose the cycling of the monolithic support.  This is not convincing as claim 1 is to a composition and the cycling is to a manner of operating the monolith which does not further limit an apparatus.  Applicant’s arguments have been addressed above.
Conclusion
Claims 1-9 and 12-25 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732